Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 24, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151701                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  LORRI NOLAN and AARON NOLAN,                                                                                       Justices
           Plaintiffs-Appellees,
  v                                                                SC: 151701
                                                                   COA: 319830
                                                                   Oakland CC: 2012-127362-NM
  RONALD W. CHAPMAN and
  CHAPMAN & ASSOCIATES, P.C.,
           Defendants-Appellants.

  _____________________________________/

        On order of the Court, the application for leave to appeal the April 23, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court prior to the
  completion of the proceedings ordered by the Court of Appeals.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 24, 2016
           a0516
                                                                              Clerk